Hoffman, J.
The petitioner in this case claims the right to reenter the United States on tho ground that he was a resident of tho United Stales at the dale of tho treaty, and is therefore protected by its second article. He admits that he is a Chinese laborer; that Tie left the United States after the law of May 6, 1882, went into effect; and that ho voluntarily omitted to procure the certificate in that law mentioned, for the reason that he had no expectation of returning to the United States. Tlie third section of the act of May 6, 1882, is as follows:
“That the two foregoing sections shall not apply to Chinese laborers who were in the United Sítales on tlie seventeenth day of November, 1880, or who shall have come into the same before tho expiration of ninety days next after tho passage oí tills act, and who shall products to such master, before yoiny on board such vessel, and shall produce to the collector of the pork in the United States at which such vessel shall arrive, the etoideiwe hereinafter in this act required of his beiny one of the laborers in this section mentioned.”
Under this section it has recently boon held by this court that the Chinóse laborers referred to were those who were in the United States at the periods mentioned, and who might leave the United Stales after tho act went into effect, but that the act could not be construed to require the production of tlie certificate from those laborers who left the United Stater, before the passage of the law or before it went into effect. It who considered by tho court that the second article of tho treaty secured to Chinese laborers in the United States at the date of tho treaty the right “to go and como of their own free will and accord,” and that it could not have boon tho intention of congress to deprive them of this eight by exacting from thorn as a condition of its exorcise the production of a certificóte which it was impos*442sible for them to procure. But it was also considered that Chinese laborers leaving the United States after the law went into effect, and who might wish to avail themselves of the privilege of returning, secured to them by the second article of the treaty, might properly, and without a violation of the letter or spirit of the treaty, be required to procure the certificate, which the act directs shall be furnished to them without charge, as a means of identification, and as furnishing the test, if not the only method, of preventing evasions of the law.
In the case at bar the petitioner deliberately, with full knowledge of the law, omitted to apply for his certificate, for the reason that he had no expectation or hope of ever returning to the United States. He has thus by his own act of omission renounced the right secured to him by the treaty, by neglecting to procure the evidence of that right, which the law requires, and which it was entirely within his power to obtain. I am therefore of opinion that the application of the petitioner should be denied.